Title: To John Adams from William Stephens Smith, 5 September 1785
From: Smith, William Stephens
To: Adams, John


          
            Dr. Sir
            Berlin 5th. Septr. 1785—
          
          I did myself the honour of writing you from Harwich and Amsterdam— we have been very unfortunate as to roads & weather and were not able to reach Bresleau, time enough for the Review there— those of this place and at Potsdam will be finished about the 20th. when I shall attempt a rapid passage to London by the way of Paris, I shudder at the Idea of tresspassing too far upon your indulgence— but I know you will make every allowance particularly when you consider, that I have passed the period of rediculous dissipation, and am now in the pursuit of knowledge and improvement— I hope to be honoured with your commands at Paris—where my stay will be 6 hours or 6 day’s, as may appear most consistant with your wishes— to save the expence of postage I shall Copy instead of inclosing my Letter to the King of Prussia, requesting his Permission to attend the review of His troops, and His Majesty’s answer—
         
          
            Sire—
            Berlin 3d. Septr. 1785—
          
          Your Majesty’s Military Fame, and the reputation of Your Armies, induced me to leave London early in August, with an intention of being present at the review of your troops at this place and at Potsdam— I shall be happy if my intentions should meet with Your majesty’s Approbation, and hope to be honoured with your permission to attend them— I am Sire—with the highest respect / Your Majesty’s &c.
          
            W.S.SColo. in the Servic of the U.S. of America to His Majesty the King of Prussia
          
         
          to which his Majesty was pleased to return the following ansr
         
          
            Msr. le Colonel Smith.—
            Potsdam ce 4 de Septembre 1785—
          
          “Je serai bien aise, de vous voir, aux manœuvr d’ici. La permission, que vous venis de demander, pour y assister, vous est accordié; & Je prie Sur ce Dieu, Mr. le Cólonel Smith, qu’il vous ait en sa sainte & digne garde.
          
            Frederic.
          
         au Colonel Smith, au service des Etates unis d’Amerique, á Berlin[”] 
          
          with my most respectful Compliments to the Ladies I am / Sir / Your most Obedient / Humble Servt.
          
            W. S. Smith
          
        